DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2 and 4-15 in the reply filed on 1/13/2022 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022. Applicant has canceled claims 16-20. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg (US 3,116,212) in view of Cotton (US 4,327,443).

Regarding claim 13, Lindberg teaches (Fig. 2) a nuclear reactor, comprising:  	a reactor vessel including a barrier (32/34) separating a core region (fuel elements 30) from a shield region (region outside of nuclear reactor 10 where the rest of the equipment is installed, Fig. 1);  	a fuel rod (30) in the core region and containing a nuclear fuel;  	a liquid metal alloy material (passages 33 have circulating a liquid metal alloy hydride, col. 3, ll. 32-36 and col. 4, ll. 38-43) in the core region and at least partially surrounding the fuel rod, wherein the liquid metal alloy material is configured to control a reactivity of the core region (col. 4, ll. 51-54); and  	a thermal transfer device (39) extending at least partially through the barrier, wherein the liquid metal alloy material is positioned to transfer heat received from the nuclear fuel to the thermal transfer device (the liquid metal alloy hydride circulates from 36 all around the fuel elements 30, removing heat from them, and into the outlet 39 towards the heat exchanger 11 of Fig. 1).
Lindberg teaches that the fuel is “uranium, thorium, or other suitable material,” col. 3, ll. 27-28, but doesn’t state whether it is solid, liquid, or gas. 
 Cotton does. Cotton is in the same art area of nuclear reactors (abstract) and teaches a liquid nuclear fuel (“a liquid fuel in a horizontal capillary,” claim 1). A purpose for this teaching is, as described by Cotton (col. 1, ll. 40-44): “Particular advantages of a liquid metal fuel system are high temperature and low pressure operation, fuel radiation damage immunity, no bubble (except fission product gases) formation, and low fuel cost.”
The combination of the liquid fuel of Cotton with the reactor of Lindberg would have produced a nuclear reactor with a liquid nuclear fuel moderated by a liquid metal alloy hydride, i.e., Applicant's claimed invention. 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Lindberg, a person of ordinary skill would have predicted that combining Cotton’s liquid fuel with Lindberg's reactor would have produced Applicant's claimed invention of a liquid moderated reactor using liquid fuel. The skilled person’s motivation for the combination would have been the expectation of, as described by Cotton (col. 1, ll. 40-44): “Particular advantages of a liquid metal fuel system are high temperature and low pressure operation, fuel radiation damage immunity, no bubble (except fission product gases) formation, and low fuel cost.”

Regarding claim 14, the above-described combination of Lindberg with Cotton teaches all the elements of the parent claim. Additionally, Lindberg teaches wherein the nuclear reactor further comprises a hydrogen control assembly (including 22, Fig. 1) fluidly coupled to the core region of the reactor vessel, wherein the hydrogen control assembly is operable to vary a hydrogen content level of the liquid metal alloy material (control unit 22 controls the pumps and associated equipment in order to adjust the amount of hydrogen, see especially col. 2, ll. 46-47 and 49-56; much greater detail is found col. 4, ll. 51-54 and col. 4, l. 60 – col. 5, l. 9) to thereby control the reactivity of the core region.
Regarding claim 15, the above-described combination of Lindberg with Cotton teaches all the elements of the parent claim. Additionally, Lindberg teaches a heat exchanger (11) positioned in the shield region (region external to reactor 10, Fig. 1), wherein the thermal transfer device (39) is positioned to transfer heat received from the liquid metal alloy material to the heat exchanger (output of reactor 10 goes into input of heat exchanger 11, Fig. 1).

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Cotton.
Regarding claim 1, Lindberg teaches (Fig. 2) a nuclear reactor, comprising:  	a reactor vessel including a barrier (32/34) separating a core region (fuel elements 30) from a shield region (region outside of nuclear reactor 10 where the rest of the equipment is installed, Fig. 1);  	a fuel rod (30) in the core region and containing a nuclear fuel;  	a moderator material in the core region and at least partially surrounding the fuel rod (passages 33 have circulating a liquid metal alloy hydride, col. 3, ll. 32-36 and col. 4, ll. 38-43);  	a thermal transfer device (39) extending at least partially through the barrier, wherein the moderator material is positioned to transfer heat received from the nuclear fuel to the thermal transfer device (the liquid metal alloy hydride circulates from 36 all around the fuel elements 30, removing heat from them, and into the outlet 39 towards the heat exchanger 11 of Fig. 1); and  	a hydrogen control assembly (including 22, Fig. 1) operably coupled to the core region, wherein the hydrogen control assembly is configured to vary a hydrogen content level of the core region to thereby control a moderating property of the moderator material (control unit 22 controls the pumps and associated equipment in order to adjust the amount of hydrogen, see especially col. 2, ll. 46-47 and 49-56; much greater detail is found col. 4, ll. 51-54 and col. 4, l. 60 – col. 5, l. 9).
Lindberg does not state that the nuclear fuel can be in the liquid state. 
Cotton does. Cotton is in the same art area of nuclear reactors (abstract) and teaches a liquid nuclear fuel (“a liquid fuel in a horizontal capillary,” claim 1). A purpose for this teaching is, as described by Cotton (col. 1, ll. 40-44): “Particular advantages of a liquid metal fuel system are high temperature and low pressure operation, fuel radiation damage immunity, no bubble (except fission product gases) formation, and low fuel cost.”
The combination of the liquid fuel of Cotton with the reactor of Lindberg would have produced a hydrogen-controlled reactor using liquid fuel whose heat was transferred to a transfer device, i.e., Applicant's claimed invention. 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Lindberg, a person of ordinary skill would have predicted that combining Cotton’s liquid fuel with Lindberg's reactor would have produced Applicant's claimed invention of a reactor using liquid fuel whose heat was transferred to a transfer device. The skilled person’s motivation for the combination would have been the expectation of, as described by Cotton (col. 1, ll. 40-44): “Particular advantages of a liquid metal fuel system are high temperature and low pressure operation, fuel radiation damage immunity, no bubble (except fission product gases) formation, and low fuel cost.”
Regarding claim 2, Lindberg in view of Cotton teaches all the elements of the parent claim, and Lindberg additionally teaches that the moderator material includes a liquid metal alloy material (col. 4, ll. 38-44).

Claims 1, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ackroyd (US 3,285,822) in view of Cotton.
Regarding claim 1, Ackroyd teaches a nuclear reactor, comprising:  	a reactor vessel including a barrier (unlabeled barrier to the left of 36) separating a core region (12) from a shield region (13);  	a fuel rod (11) in the core region and containing a nuclear fuel;  	a moderator material (He-H mixture, col. 2, l. 29) in the core region and at least partially surrounding the fuel rod (H-He moderator flows within interspaces 26, which surround fuel tubes 15, col. 2, ll. 18-20 and 27-29);  	a thermal transfer device (38) extending at least partially through the barrier, wherein the moderator material is positioned to transfer heat received from the nuclear fuel to the thermal transfer device (because the moderator in 26 is in immediate contact with fuel tube 15, it will necessarily absorb fissile heat which is dissipated in the circulation with heat exchanger 39, col. 2, ll. 43-45); and  	a hydrogen control assembly (42) operably coupled to the core region, wherein the hydrogen control assembly is configured to vary a hydrogen content level of the core region to thereby control a moderating property of the moderator material (unit 42 adjusts the hydrogen content of the gaseous mixture flowing through the core, col. 2, ll. 43-49).
Ackroyd does not state that the nuclear fuel can be in the liquid state. 
Cotton does. Cotton is in the same art area of nuclear reactors (abstract) and teaches a liquid nuclear fuel (“a liquid fuel in a horizontal capillary,” claim 1). A purpose for this teaching is, as described by Cotton (col. 1, ll. 40-44): “Particular advantages of a liquid metal fuel system are high temperature and low pressure operation, fuel radiation damage immunity, no bubble (except fission product gases) formation, and low fuel cost.”
The combination of the liquid fuel of Cotton with the reactor of Ackroyd would have produced a hydrogen-controlled reactor using liquid fuel whose heat was transferred to a transfer device, i.e., Applicant's claimed invention. 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Ackroyd, a person of ordinary skill would have predicted that combining Cotton’s liquid fuel with Ackroyd's reactor would have produced Applicant's claimed invention of a reactor using liquid fuel whose heat was transferred to a transfer device. The skilled person’s motivation for the combination would have been the expectation of, as described by Cotton (col. 1, ll. 40-44): “Particular advantages of a liquid metal fuel system are high temperature and low pressure operation, fuel radiation damage immunity, no bubble (except fission product gases) formation, and low fuel cost.”
Regarding claim 4, the above-described combination of Ackroyd with Cotton teaches all the elements of the parent claim. Additionally, Ackroyd teaches a shield material (including “concrete,” col. 1, l. 64) in the shield region, wherein the shield material is configured to absorb and/or reflect neutrons generated by the liquid nuclear fuel (as is well-known in the art, biological shielding such as concrete functions to prevent the escape of radiation).
Regarding claim 11, the above-described combination of Ackroyd with Cotton teaches all the elements of the parent claim. Additionally, Ackroyd teaches wherein the thermal transfer device includes a plurality of heat pipes (38, 38) positioned to transfer the heat received from the moderator material to corresponding ones of the heat exchangers. Ackroyd does not explicitly teach a plurality of heat exchangers. It would have been obvious to one having ordinary skill .in the art at the time the invention was made to have used another heat exchanger, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. The motivation for such a duplication would have been redundancy if the pictured heat exchanger of Ackroyd were to fail or require maintenance—the reactor would have to be scrammed if there were no backup heat exchanger or redundant heat exchanger. Such a scram would lose the utility substantial amounts of money. The utility is motivated to install a duplicate heat exchanger. 

Regarding claim 12, the above-described combination of Ackroyd with Cotton teaches all the elements of the parent claim. Additionally, Ackroyd teaches a heat exchanger (39) positioned in the shield region (13), wherein the thermal transfer device (38) is positioned to transfer heat received from the moderator material to the heat exchanger (because the moderator in 26 is in immediate contact with fuel tube 15, it will necessarily absorb fissile heat which is dissipated in the circulation with heat exchanger 39, col. 2, ll. 43-45). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ackroyd and Cotton, as combined above, further in view of Eoh (US 2010/0177860).
Regarding claim 5, the above-described combination of Ackroyd with Cotton teaches all the elements of the parent claim. Additionally, Ackroyd teaches a heat exchanger (39) in the shield region, wherein the thermal transfer device (38) is positioned to transfer heat received from the moderator material to the heat exchanger (because the moderator in 26 is in immediate contact with fuel tube 15, it will necessarily absorb fissile heat which is dissipated in the circulation with heat exchanger 39, col. 2, ll. 43-45), and wherein the shield material is positioned to transfer heat received from the thermal transfer device to the heat exchanger (heat is transferred through pipe 38 through the shield material and to the heat exchanger 39, Fig. 1). 
This combination does not explicitly state that the shield material is a liquid.  
Eoh does. Eoh is in the same art area of (abstract) and teaches (Fig. 4) a heat exchanger (150) in a shield region, i.e., external to the reactor core, and having a shield material (130) that is a liquid and that is positioned to transfer heat received from the thermal transfer device (pipe from reactor core) to the heat exchanger (according to Applicant’s Specification at ¶ 25, this limitation is fulfilled simply by the presence of the liquid surrounding the heat exchanger). 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of modified Ackroyd, a person of ordinary skill would have predicted that combining Eoh’s liquid submersion with modified Ackroyd's heat exchanger would have produced Applicant's claimed invention of a heat exchanger in contact with a heat-dispersing shield material. The skilled person’s motivation for the combination would have been providing a mechanism to prevent the overheating of the heat exchanger. As is well-known in the nuclear art, redundant heat exchangers are often mandated by the Nuclear Regulatory Commission. In the case of Ackroyd, there is no mechanism for cooling the heat exchanger 39 in Figure 1. If this heat exchanger overheats, the entire reactor will have to be scrammed. Immersing Ackroyd’s heat exchanger in a heat-dissipating pool like Eoh’s would allow the heat exchanger to evenly dissipate any excess heat. 
Regarding claim 6, the above-described combination of Ackroyd with Cotton and Eoh teaches all the elements of the parent claim. Additionally, Eoh teaches wherein the shield material includes a liquid metal material (130 is a pool of cold sodium, ¶ 40). The skilled artisan would have been motivated to utilize a metal because they are well-known for their excellent heat conductive properties. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ackroyd and Cotton, as combined above, further in view of Bogdanovitch (GB 1197880). 
Regarding claim 7, the above-described combination of Ackroyd with Cotton teaches all the elements of the parent claim. This combination does not explicitly teach wherein the fuel rod includes a filter positioned to vent gaseous products generated by the liquid nuclear fuel to outside of the reactor vessel.
Bogdanovitch does. Bogdanovitch is in the same art area of nuclear reactors (abstract) and teaches a fuel rod (1) that includes a filter (above partition 4) positioned to vent gaseous products generated by the liquid nuclear fuel to outside of the reactor vessel (fission gases from pellets 3 rise upwards through the various features until they escape through ports 15, page 2, ll. 33-59). 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of modified Ackroyd, a person of ordinary skill would have predicted that combining Bogdanovitch’s vents with modified Ackroyd's fuel elements would have produced Applicant's claimed invention of a fuel element with a conventional fission product vent. The skilled person’s motivation for the combination would have been the expectation of, as is extremely well-known in the art, to provide nuclear fuel with a mechanism to vent the fission gases that inevitably accumulate during operation of the reactor. These gases, if not vented, will expand the fuel cladding, which will eventually rupture and fail. Bogdanovitch further explains that his vent “provides a vented fuel element of very simple design, which allows continuous removal of the fission gases evolved while precluding any introduction in the opposite direction,” page 2, ll. 63-67. 

Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ackroyd and Cotton, as combined above, further in view of Beisswenger (US 3,406,094). 

Regarding claim 8, the above-described combination of Ackroyd with Cotton teaches all the elements of the parent claim. This combination does not explicitly teach wherein the fuel rod includes a filter positioned to receive gaseous products generated by the liquid nuclear fuel, and wherein the filter includes a filter member positioned to capture one or more of the gaseous products.
Beisswenger does. Beisswenger is in the same art area of nuclear reactors (abstract) and teaches a fuel rod (1) that includes a filter (above 2) positioned to receive gaseous products generated by the nuclear fuel, and wherein the filter includes a filter member (4) positioned to capture one or more of the gaseous products (“a porous filter 4 for the absorption of volatile fission products,” col. 3, ll. 4-5).
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of modified Ackroyd, a person of ordinary skill would have predicted that combining Beisswenger’s vents with modified Ackroyd's fuel elements would have produced Applicant's claimed invention of a fuel element with a conventional fission product vent. The skilled person’s motivation for the combination would have been the expectation of, as is extremely well-known in the art, to provide nuclear fuel with a mechanism to vent the fission gases that inevitably accumulate during operation of the reactor. These gases, if not vented, will expand the fuel cladding, which will eventually rupture and fail. Beisswenger further explains of his vent: “Thus, in the invention the fission gases are directly removed by a discharging device in which the flow of the fission gases is delayed by means of throttle elements installed in the discharge device to average periods of several days, preferably 60 days. In particular, it is possible by the process according to the invention to release the fission gases into the coolant of the nuclear reactor,” col. 1, ll. 64-70. 

Regarding claim 9, the above-described combination of Ackroyd with Cotton teaches all the elements of the parent claim. This combination does not explicitly teach wherein the fuel rod includes a filter positioned to receive gaseous products generated by the liquid nuclear fuel, wherein the filter defines a serpentine flow path, and wherein the filter includes multiple filter members positioned along the serpentine flow path to capture one or more of the gaseous products.
Beisswenger does. Beisswenger is in the same art area of nuclear reactors (abstract) and teaches a fuel rod (1) that includes a filter (above 2) positioned to receive gaseous products generated by the nuclear fuel, wherein the filter defines a serpentine flow path (e.g., Fig. 4 but also the multi-chambers of Fig. 1), and wherein the filter includes multiple filter members (e.g., channels 7) positioned along the serpentine flow path to capture one or more of the gaseous products (“a channel 7 filled with a compacted and sintered powder, e.g. aluminum oxide or magnesium oxide,” col. 3, ll. 14-16).
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of modified Ackroyd, a person of ordinary skill would have predicted that combining Beisswenger’s vents with modified Ackroyd's fuel elements would have produced Applicant's claimed invention of a fuel element with a conventional fission product vent. The skilled person’s motivation for the combination would have been the expectation of, as is extremely well-known in the art, to provide nuclear fuel with a mechanism to vent the fission gases that inevitably accumulate during operation of the reactor. These gases, if not vented, will expand the fuel cladding, which will eventually rupture and fail. Beisswenger further explains that his serpentine arrangement has the following benefit: “One particular advantage of the series arrangement lies in the fact that in case of leaking passages between the individual chambers the rest of the undamaged passages prevent fresh fission gas, i.e. fission gas whose radioactivity has not yet decayed, from entering the cooling cycle of the reactor,” col. 2, ll. 23-28. 

Regarding claim 10, the above-described combination of Ackroyd with Cotton teaches all the elements of the parent claim. This combination does not explicitly teach wherein the fuel rod includes a filter positioned to vent gaseous products generated by the nuclear fuel to outside of the reactor vessel, and wherein the filter includes a filter member positioned to capture one or more of the gaseous products.
Beisswenger does. Beisswenger is in the same art area of nuclear reactors (abstract) and teaches a fuel rod (1) that includes a filter (above 2) positioned to vent gaseous products generated by the nuclear fuel (“a porous filter 4 for the absorption of volatile fission products,” col. 3, ll. 4-5) to outside of the reactor vessel (via port 9), and wherein the filter includes a filter member (4) positioned to capture one or more of the gaseous products (“a porous filter 4 for the absorption of volatile fission products,” col. 3, ll. 4-5).
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of modified Ackroyd, a person of ordinary skill would have predicted that combining Beisswenger’s vents with modified Ackroyd's fuel elements would have produced Applicant's claimed invention of a fuel element with a conventional fission product vent. The skilled person’s motivation for the combination would have been the expectation of, as is extremely well-known in the art, to provide nuclear fuel with a mechanism to vent the fission gases that inevitably accumulate during operation of the reactor. These gases, if not vented, will expand the fuel cladding, which will eventually rupture and fail. Beisswenger further explains of his vent: “Thus, in the invention the fission gases are directly removed by a discharging device in which the flow of the fission gases is delayed by means of throttle elements installed in the discharge device to average periods of several days, preferably 60 days. In particular, it is possible by the process according to the invention to release the fission gases into the coolant of the nuclear reactor,” col. 1, ll. 64-70. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646